 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO
EASTERN DIVISION

 

AARON E. YOUNG, ) CASE NO. 1:19 CV 2823
Plaintiff,
v. JUDGE DONALD C. NUGENT
) Magistrate Judge William H. Baughman, Jr.
ARAMARK CORRECTIONAL MEMORANDUM OPINION
SERVICE LLC, et al., )
Defendants. )

This matter is before the Court on the Motion to Dismiss Plaintiff's Amended Complaint
pursuant to Fed. R. Civ. P. 12(b)(6) filed by Defendants, Aramark Correctional Services, LLC
(“Aramark”) and Ryan James (“Mr. James”) on April 27, 2020. (Docket #16.) Defendants ask
the Court to dismiss all claims asserted against them in Mr. Young’s Amended Complaint. In his
Amended Complaint, filed pro se, Mr. Young alleges that the food services at Ohio’s Mansfield
Correctional Institution — where Mr. Young is serving a 37-year sentence — are so unsanitary and
harmful to his health that his Eighth Amendment rights have been violated and he is entitled to
compensation. On June 3, 2020, Mr. Young filed his Reply in Opposition to Defendants’ Motion

to Dismiss. (Docket #17.) On June 17, 2020, Defendants filed a Reply Brief. (Docket #18.)

 
 

This case had previously been referred to Magistrate Judge H. Baughman, Jr. on March 25, 2020,
for pretrial supervision. (Docket #14.)

Magistrate Judge Baughman issued his Report and Recommendation on March 29, 2021
(Docket #22), recommending that Defendants’ Motion to Dismiss be granted in part and denied
in part, as follows:

I recommend that the motion to dismiss be granted as to Young’s first

cause of action against Aramark and James under 42 U.S.C. § 1983 for violation

of his Eighth Amendment rights, but denied as to Young’s claim regarding the

problematic turquoise food trays (grievance AMACNI03 18000973).

Accordingly, I recommend that all of Young’s claims against Aramark and James

brought under 42 U.S.C. § 1983 in his first cause of action, except his claim

regarding the problematic turquoise food trays (girevance #MANCIO03 18000973),

be dismissed with prejudice.

I further recommend that the motion to dismiss be denied as to Young’s
second cause of action against Aramark and James for negligence under Ohio law.

I further recommend that the motion to dismiss be granted as to Young’s
third cause of action against Aramark for violation of his Eighth Amendment
rights brought under a corporate custom theory of 42 U.S.C. § 1983 liability.
Accordingly, I recommend that Young’s third cause of action against Aramark
brought under a corporate custom theory of 42 U.S.C. § 1983 liability be
dismissed with prejudice.
(Report and Recommendation at pp. 28-29.)
Objections to the Magistrate Judge’s Report and Recommendation were due by April 12,
2021. No objections were filed.
Standard of Review for a Magistrate Judge’s Report and Recommendation
The applicable standard of review of a magistrate judge’s report and recommendation

depends upon whether objections were made to that report. When objections are made to a report

and recommendation of a magistrate judge, the district court reviews the case de novo. FED. R.

 
 

Civ. P. 72(b)(3) reads as follows:
The district judge must determine de novo any part of the
magistrate judge’s disposition that has been properly objected to.
The district judge may accept, reject, or modify the recommended
disposition; receive further evidence; or return the matter to the
magistrate judge with instructions.

The text of Rule 72(b) addresses only the review of reports to which objections
have been made; it does not indicate the appropriate standard of review for those reports
to which no objections have been properly made. The Advisory Committee on Civil
Rules commented on a district court’s review of unopposed reports by magistrate judges.
In regard to subsection (b) of Rule 72, the advisory committee stated: “When no timely
objection is filed, the court need only satisfy itself that there is no clear error on the face
of the record in order to accept the recommendation.” FED. R. Crv. P. 72 advisory
committee’s notes (citation omitted).

The U.S. Supreme Court stated in Thomas v. Arn, 474 U.S. 140, 150 (1985): “It
does not appear that Congress intended to require district court review of a magistrate
judge’s factual or legal conclusions, under a de novo or any other standard, when neither
party objects to those findings.”

Conclusion

The Court has carefully reviewed the Report and Recommendation and agrees
with the Magistrate Judge’s thorough and well-reasoned findings set forth therein. The
Report and Recommendation of Magistrate Judge Baughman (Docket #22) is hereby

ADOPTED. Defendants’ Motion to Dismiss (Docket #16) is hereby GRANTED IN

PART AND DENIED IN PART as follows:

-3-

 
 

L Defendants’ Motion to Dismiss is hereby GRANTED as to Mr. Young’s
First Cause of Action against Aramark and Mr. James under 42 U.S.C. §
1983 for violation of his Eighth Amendment rights, but DENIED as to Mr.
Young’s claim regarding the problematic turquoise food trays (grievance
(#MACNIO03 18000973). All of Mr. Young’s claims against Aramark and
Mr. James brought under 42 U.S.C. § 1983 in his First Cause of Action,
except his claim regarding the problematic turquoise food trays (grievance
#MANCI0318000973) are hereby DISMISSED WITH PREJUDICE.

Il. Defendants’ Motion to Dismiss is hereby DENIED as to Mr. Young’s
Second Cause of Action against Aramark and Mr. James for negligence
under Ohio law.

HL. Defendants’ Motion to Dismiss is hereby GRANTED as to Mr. Young’s
Third Cause of Action against Aramark for violation of his Eighth
Amendment rights brought under a corporate custom theory of 42 U.S.C. §
1983 liability. Mr. Young’s Third Cause of Action against Aramark
brought under a corporate custom theory of 42 U.S.C. § 1983 liability is
hereby DISMISSED WITH PREJUDICE.

;

IT IS SO ORDERED. i fs |
{| ) ff f I ah
UMabe\ Fr, | WA

DONALD C. NUGENY)
Senior United States Drstrict Judge

oie :
patep:_ an (8, LOY

(\ |

 
